DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 24 August 2022.  
Claims 1–10 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1–3 and 5–9 are rejected under 35 U.S.C. § 103 as being unpatentable over Spanos et al. (US 2016/0027229 A1) (“Spanos”), in view of Kiyomoto et al. (Document U on attached PTOL-892; “Kiyomoto”) and Antonopoulos (Document U cited on attached PTOL-892).
As per claim 1, Spanos discloses a method for controlling one of a plurality of voting servers in an electronic voting system (e.g., [0009]), the method comprising: 
receiving, from one or more terminals, one or more voting data including a first identifier (ID) associated with a vote cast by a voter and voting information indicating the vote ([0063] [0086]–[0087]); 



generating a block including the one or more first voting data ([0064] [0089])
connecting the block to the blockchain, the blockchain being stored in the memory (at least [0064]).
As indicated above via strikethroughs, Spanos does not expressly disclose that the generating occurs “when the one or more voting data satisfies a predetermined criterion of anonymization.”
Kiyomoto teaches generating a dataset when one or more data satisfies a predetermined criterion of anonymization (§ H).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Spanos to generate the block when the one or more voting data satisfies a predetermined criterion of anonymization, as taught by Kiyomoto. One would have been motivated to do so in order to regulate a level of anonymization for the voting data.
Furthermore, as also indicated above via strikethroughs, Spanos does not expressly disclose storing the one or more voting data in a memory; transmitting copies of the one or more voting data to one or more voting servers among the plurality of voting servers, when a verification of the one or more voting data is successfully completed; and determining, among the one or more voting data, one or more first voting data stored in the memory but not yet included in a blockchain.
However, the steps above reflect known steps for mining and consensus on a blockchain network. For example, Antonopoulos teaches such known steps, i.e., storing the one or more voting data in a memory (p. 184, “a bitcoin node will add [valid transactions] to the memory pool, or transaction pool, where transactions await until they can be included (mined) into a block.”); transmitting copies of the one or more voting data to one or more voting servers among the plurality of voting servers, when a verification of the one or more voting data is successfully completed (p. 182, “… before forwarding transactions to its neighbors, every bitcoin node that receives a transaction will first verify the transaction[, which] ensures that only valid transactions are propagated across the network, while invalid transactions are discarded at the first node that encounters them.”); and determining, among the one or more voting data, one or more first voting data stored in the memory but not yet included in a blockchain (p. 184, “node will also check all the transactions in the memory pool and remove any that were included in [the previous] block … Whatever transaction remain in the memory pool are unconfirmed and are waiting to be recorded in a new block.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Spanos to include the known steps for mining and consensus taught by Antonopoulos. One would have been motivated to do so in order to use a known blockchain mining and consensus protocol to propagate, validate, and add voting transaction data of Spanos to blockchain of Spanos.
Claims 8–9 contain language similar to claim 1 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 8–9 are also rejected under 35 U.S.C. § 103 as unpatentable over the cited references.
As per claim 2, Spanos/Kiyomoto/Antonopoulos teach the method according to claim 1, wherein the first identifier being different from a second identifier, the second identifier being associated with the voter (Spanos, [0086]–[0087]).
As per claim 3, Spanos/Kiyomoto/Antonopoulos teach the method according to claim 1, wherein the block including one or more voting data at a same moment the voter voted (Spanos, [0034]).
As per claim 5, Spanos/Kiyomoto/Antonopoulos teach the method according to claim 1, wherein the method further comprises, implementing a consensus algorithm when the one or more first voting data satisfies the predetermined criterion of anonymization; and generating the block after implementing the consensus algorithm (Spanos, [0036] [0040]).
As per claim 6, Spanos/Kiyomoto/Antonopoulos teach the method according to claim 5, wherein, when the one or more first voting data do not satisfy the predetermined criterion of anonymization, the consensus algorithm is not implemented (Spanos/Kiyomoto, as cited above; also conditional language in this claim is alternatively recited, and therefore not required for anticipation).
As per claim 7, Spanos/Kiyomoto/Antonopoulos teach the method according to claim 1, wherein the method further comprises, determining, whether a voting period has ended (Spanos, [0034] determination that voting period has not ended); and causing, when the voting period is determined to have ended, generation of another block including the one or more voting data stored in the memory even when the predetermined criterion of anonymization is not satisfied.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Spanos, Kiyomoto, and Antonopoulos, in view of Pletea et al. (US 2019/0333607 A1) (“Pletea”).
As per claim 4, Spanos/Kiyomoto/Antonopoulos teach the method according to claim 1, but do not expressly teach wherein the predetermined criterion of anonymization is k = 2 of k-anonymity and l = 3 of l-diversity.
Pletea teaches a predetermined criterion of anonymization is k = 2 of k-anonymity and l = 3 of l-diversity ([0126]).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of the predetermined criterion of anonymization of Pletea for the predetermined criterion of anonymization of Spanos/Kiyomoto/Antonopoulos. Thus, the simple substitution of one known element for another, producing predictable results, renders the claim obvious.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Spanos, Kiyomoto, and Antonopoulos, in view of Lohe et al. (US 2017/0046689 A1) (“Lohe”).
As per claim 10, Spanos/Kiyomoto/Antonopoulos teach the method according to claim 1, wherein the method further comprises, obtaining the blockchain storing one or more voting data stored in the memory (at least [0072] [0087] [0090]). 
Spanos/Kiyomoto/Antonopoulos does not expressly teach generating a screen data regarding a voting result screen based on information included in the blockchain.
Lohe teaches generating a screen data regarding a voting result screen based on information included in the blockchain ([0401]).
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Spanos/Kiyomoto/Antonopoulos to include the screen data taught by Lohe. One would have been motivated to do so in order to confirm a vote was processed (Lohe, [0401]).
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejection herein.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685